DETAILED ACTION
Examiner’s Statement for Reason for Allowance
 
Claims 1-18 are allowed.
 	The following is an examiner's statement of reasons for allowance: the prior art of records teaches various expandable audio systems, for example: van Halteren et al. (US 7,227,968), Perez et al. (US 8,047,207), Lux-Wellenhof (US 6,671,381), and Grason (US 8,186,478). However, the prior art of record fails to show “a housing; a speaker, where the speaker is configured to emit acoustic energy from a first side of the housing; a microphone, where the microphone is configured to measure an acoustic environment from a second side of the housing; a circumferential tube that encircles the housing about a central axis, wherein the tube is positioned between the first and second sides; a pump; a medium transfer channel, where the tube is connected to the pump by the medium transfer channel; a memory that stores instructions; a processor that is configured to execute the instructions to perform operations, the operations comprising: sending a signal to the pump to start transferring medium into the tube,” as required by claim 1, “transferring medium into a tube that wraps circumferentially about a housing of the audio device, where the tube lies between a first and second side of the housing; measuring the pressure in the tube; and stopping the transferring of the medium into the tube if the pressure exceeds a threshold level or if a command is received that a comfort level is reached,” as required by claim 11, and “inserting an audio device into a user's ear canal, wherein the audio device has an eartip, where the eartip is configured to be inflatable, wherein the eartip includes an expandable chamber; detecting when the eartip is in the user's ear canal; and inflating the chamber until the a pressure in the chamber reaches a target pressure level at which point the inflation is stopped,” as required by claim 17, when combined with all the limitations of claims 1, 13 and 17 respectively.
Conclusion
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651